DETAILED ACTION
	Examiner acknowledges receipt of the reply filed 7/2/2021, filed in response to the final office action mailed 3/12/2021.
Claims 1, 2, 6-10, 15, 16, 19, 20, and 26 are pending.  Claims 24, 25, 27, 28, 31, 32, 37-48, and 52-55 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections-withdrawn
The objection of claim 26 is withdrawn in view of the amendment filed 7/2/2021.



Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 7/2/2021.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. An action on the merits is set forth herein.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Rejections - 35 USC § 103- maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 10, 15, 19, 20, and 26 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Cowley et al (U.S. 2009/0209461- previously cited), and further in view of Schwarz et al. (U.S. 2015/0250856- previously cited). The rejection is maintained from the office action mailed 3/12/2021.
Cowley et al. teach methods for decreasing calorie intake, food intake, and appetite in a subject. The reference teaches administering a therapeutically effective amount of PYY (peptide YY) or an agonist thereof to the subject, thereby decreasing the calorie intake of the subject (abstract).  The reference further teaches pharmaceutical compositions comprising PYY (paras. [0104]-[0107], [0121]-[0138]).  The reference teaches that the peptide can be in a pharmaceutical composition with a pharmaceutically acceptable excipient/carrier (e.g., paras. [0109], [0116], [0117], [0131]-[0134]).  Cowley et al. teach that the therapeutically effective amount of PYY can vary from about 0.01 µg per kilogram (kg) body weight to about 1 g per kg body weight, such as about 1 µg to about 5 mg per kg body weight, or about 5 µg to about 1 mg per kg body weight (para. [0106]). The term “about” is not expressly defined in the instant specification.  Figure 5A indicates administration of PPY(3-36) at doses of 3 µg, and 10 µg which are deemed to read on dosages of “about 2.5 µg”, and “about 25 µg”.  Cowley et al. teach that the pharmaceutical composition can be in the form of a tablet or capsule (e.g., paras. [0127]-[0133]).  The pharmaceutical compositions can be administered orally, sublingually, buccally, or transmucosally (paras. [0084], [0107], [0115], [0118]; claim 5).
Cowley et al. do not expressly teach that the composition is formulated as an oral dissolving tablet.
Schwarz et al. teach many drugs cannot be orally administered because the drug will either degrade or will not be orally bioavailable. For example, many drugs undergo acid catalyzed hydrolysis in the stomach, degradation in the gastrointestinal tract, or suffer from first-pass liver effect. Particularly, polypeptide and protein drugs are degraded in the gastrointestinal tract as the gastrointestinal tract protectively digests foreign peptides to deliver amino acid building blocks. There is, therefore, a need for formulations that allow oral administration of drugs that are subject to degradation in the gastrointestinal tract, first-pass liver effect and/or lack permeability in the gastrointestinal tract (para. [0003]). The reference teaches intraoral solid pharmaceutical compositions for sublingual or buccal administration, containing a biologically active peptide (para. [0028]). Two main pathways seem to be associated with peptide transport through membranous tissues: the intracellular (transcellular) pathway where peptides traverse the epithelium across the cells, and the intercellular pathway where peptides diffuse through the intercellular lipids. The transcellular route may involve permeation across the apical cell membrane, the intracellular space and the basolateral membrane either by passive transport (diffusion, pH, partition) or by active transport (facilitated and carrier-mediated diffusion, endocytosis) (para. [0069]). The transcellular permeability of a peptide is a complex function of various physicochemical properties including size, lipophilicity, hydrogen bond potential, charge and conformation. Small polar molecules penetrate buccal epithelium via the intracellular route. The drug transport via aqueous pores in the cell membranes of the epithelium is also possible for substances of low molar size. The second route, available to substances of a wide range of molecular weight, is an intercellular (paracellular) route. Within the intercellular space, there probably exist at least two pathways, one is essentially a hydrophobic route through the lipidic bilayer, while the second is more hydrophilic and associated with the narrow aqueous regions adjacent to the polar head groups of the lipids. A consequence of these two pathways is that the substances having nearly equal solubility in water and oil, traverse using both routes.  Id.  Peptides are presumed to permeate through the aqueous pathways, i.e. the paracellular and aqueous pore paths. Paracellular transport occurs between the epithelial cells by passive diffusion across the intercellular junctional complex of the epithelium. It has also known that the oral mucosae contain carrier-mediated (active) transportation systems for small molecules and short peptides.  Id.  Penetration enhancers improve mucosal peptide absorption by changing mucus rheology, i.e., reducing the viscosity and elasticity of mucus layer, as well as by increasing membrane fluidity and hence facilitating transcellular transport (para. [0070]). The reference teaches orally dissolving pharmaceutical compositions comprising a therapeutically active agent that is a peptide (paras. [0119]-[0120]).  Schwarz et al. teach a solid pharmaceutical composition for intraoral transmucosal delivery of biologically active polypeptides and proteins; said composition comprising at least one biologically active polypeptide or protein, a physiologically acceptable eutectic mixture, and at least one physiologically acceptable surfactant or mixture of surfactants; wherein said composition forms and releases an emulsion upon contact with a water containing medium (claim 1).  The composition can be formulated as a sublingual tablet or orally dissolving tablet (claim 25; para. [0031]).
It would have been obvious to one of skill of the art to have prepared a pharmaceutical composition comprising PPY in a dose of about 2.5 µg - 2.5 mg in a pharmaceutically acceptable excipient wherein the composition is formulated as an oral dissolving tablet.  The skilled artisan would have recognized that Cowley et al. taught pharmaceutical compositions comprising PYY with a pharmaceutically acceptable excipient at the recited dosages.  Cowley et al. further taught that the compositions could be formulated in a tablet for oral (buccal or sublingual) administration.  The skilled artisan would have recognized from Schwarz et al. peptide and protein drugs are particularly suitable for oral administration because the drugs what otherwise undergo acid catalyzed hydrolysis in the stomach, degradation in the gastrointestinal tract, or suffer from first-pass liver effect, and thereby have reduced efficacy.  The skilled artisan would’ve had a reasonable expectation of success in producing a pharmaceutical composition comprising PYY in an oral dissolving tablet because Schwarz et al. explicitly taught various formulations comprising peptides and proteins.  
Examiner notes that the cited references do not explicitly teach “wherein the composition provides satiation to a subject without substantially changing the concentration of PYY in the plasma of the subject”.  However, M.P.E.P. § 2141.02 teaches, “’In determining whether the invention as a whole would have been obvious under 35 U.S.C. 103, we must first delineate the invention as a whole. In delineating the invention as a whole, we look not only to the subject matter which is literally recited in the claim in question... but also to those properties of the subject matter which are inherent in the subject matter and are disclosed in the specification. . . Just as we look to a chemical and its properties when we examine the obviousness of a composition of matter claim, it is this invention as a whole, and not some part of it, which must be obvious under 35 U.S.C. 103.’ In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977) (emphasis in original) (citations omitted). See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963), which indicates that “[f]rom the standpoint of patent law, a compound and all its properties are inseparable.’ Obviousness cannot be predicated on what is not known at the time an invention is made, even if the inherency of a certain feature is later established. In re Rijckaert, 9 F.2d 1531, 28 USPQ2d 1955 (Fed. Cir. 1993). In this case, the inherent property of a composition providing satiation in a subject without substantially changing the concentration of PYY in the plasma of the subject is an inherent property of a pharmaceutical composition comprising PYY at the recited dose wherein the composition is formulated as an oral dissolving tablet.  It is upon administration/oral dissolving of the pharmaceutical composition comprising PYY that the functional effect of satiation and maintenance of the concentration of PYY in the plasma the subject occurs.  The cited references teach the claimed composition.  Therefore, the person of ordinary skill in the art would have expected that the composition provides satiation to a subject without substantially changing the concentration of PYY in the plasma of the subject.   
It is further noted that The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' claimed pharmaceutical composition differs, and if so to what extent, from the pharmaceutical PYY compositions taught by the cited references.  The prior art teaches pharmaceutical compositions comprising PYY, the recited dosages, and formulations of orally dissolving tablets.  The cited art taken as a whole demonstrates a reasonable probability that the claimed pharmaceutical compositions comprising PYY of the prior art is either identical or sufficiently similar to the claimed pharmaceutical compositions comprising PYY that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
	Merely because a characteristic of a known pharmaceutical compositions comprising PYY is not disclosed in a reference does not make the known pharmaceutical compositions comprising PYY patentable. The new pharmaceutical compositions comprising PYY possesses inherent characteristics which might not be displayed in the cited references.  Clear evidence that the pharmaceutical compositions comprising PYY of the cited prior art does not possess a critical characteristic that is possessed by the claimed pharmaceutical compositions comprising PYY would advance prosecution and might permit allowance of claims to applicants' pharmaceutical compositions comprising PYY.  Examiner expressly notes that the specification does not provide any clear guidance or evidence that an orally dissolving tablet comprising PYY the claimed dosages (much less dose range about 2.5 µg - 2.5 mg) correlates with the specific functional results of satiation and no substantial change in the concentration of PYY in the plasma the subject.
Accordingly, the limitations of instant claims 1, 2, 6, 7, and 10 are rendered obvious.  Further regarding claim 2, Cowley et al. teach that the PYY is preferably PYY3-36 (e.g., paras. [0008], [0086]).  Regarding claim 15, pharmaceutical compositions comprising PYY can further include buffers, preservatives, and surfactants (e.g., paras. [0110], [0127]-[0131], and [0137]).  Regarding claims 19 and 20, Figure 5A of Cowley indicates administration of PPY(3-36) at a dose of 10 µg which is deemed to read a dosage of “about 25 µg”.  Regarding claim 26, the pharmaceutical composition can further comprise an additional active pharmaceutical ingredient, e.g., a food intake-reducing [oxyntomodulin], plasma glucose-lowering [insulin] or plasma lipid-altering agent (para. [0112]). The composition can include NPY (e.g., paras. [0072]-[0074], [0158]). 
Response to arguments
Applicant traverses the rejection at pages 5-7 of the reply filed 7/2/2021. 
Applicant asserts that Schwarz teaches ODT formulations containing insulin and a sublingual formulation that results in systemic exposure, e.g., Insulin penetrates through mucosal tissues and enters blood circulation (reply at p. 6).   Applicant states that Schwarz and Cowley allegedly fail to teach or suggest a formulation that does not result in systemic exposure as required by the claimed formulation.  Id. Applicant asserts that Schwarz teaches systemic administration in which the concentration of the peptide is altered in the plasma.  Id.  
Applicant asserts that the cited references do not inherently one of the claimed invention obvious (reply at p. 7).  Applicant asserts that examiner has not established inherency for the claim limitation “wherein the composition provides satiation to a subject without substantially changing the concentration of PYY in the plasma the subject”.  Id.  Applicant asserts that examiner has not provided basis in fact and/or technical reasoning to support that the inherent characteristic necessarily flows from the applied prior art.  Id.  
Applicant states that “Cowley teaches oral formulations in which the plasma levels of PYY were affected, and Schwarz teaches in ODT of insulin that results in systemic exposure” (p. 7).  Applicant states that the combination of references “directly undercut the offices conclusion that the functional limitation recited in the claims is an inherent feature, because the cited publications both show results contrary to the claimed invention”.  Id.
Examiner has reviewed and considered applicant’s but is not persuaded.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has minimized the teachings of Schwarz to merely teaching an insulin ODT that “results in systemic [insulin] exposure”.  
Examiner reminds applicant that applications and patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Schwarz et al. teach many drugs cannot be orally administered because the drug will either degrade or will not be orally bioavailable. For example, many drugs undergo acid catalyzed hydrolysis in the stomach, degradation in the gastrointestinal tract, or suffer from first-pass liver effect. Particularly, polypeptide and protein drugs are degraded in the gastrointestinal tract as the gastrointestinal tract protectively digests foreign peptides to deliver amino acid building blocks. There is, therefore, a need for formulations that allow oral administration of drugs that are subject to degradation in the gastrointestinal tract, first-pass liver effect and/or lack permeability in the gastrointestinal tract (para. [0003]). Schwarz et al. teach intraoral solid pharmaceutical compositions for sublingual or buccal administration, containing a biologically active peptide (para. [0028]).
Cowley et al. teach that the therapeutically effective amount of PYY can vary from about 0.01 µg per kilogram (kg) body weight to about 1 g per kg body weight, such as about 1 µg to about 5 mg per kg body weight, or about 5 µg to about 1 mg per kg body weight (para. [0106]). The term “about” is not expressly defined in the instant specification.  Figure 5A indicates administration of PPY(3-36) at doses of 3 µg, and 10 µg which are deemed to read on dosages of “about 2.5 µg”, and “about 25 µg”.  Cowley et al. teach that the pharmaceutical composition can be in the form of a tablet or capsule (e.g., paras. [0127]-[0133]).  The pharmaceutical compositions can be administered orally, sublingually, buccally, or transmucosally (paras. [0084], [0107], [0115], [0118]; claim 5).
The cited references teach the claimed dose of PYY and a pharmaceutically acceptable excipient in the form of an oral dissolving tablet. 
In this case, the inherent property of a composition providing satiation in a subject without substantially changing the concentration of PYY in the plasma of the subject is an inherent property of a pharmaceutical composition comprising PYY at the recited dose wherein the composition is formulated as an oral dissolving tablet.  It is upon administration/oral dissolving of the pharmaceutical composition comprising PYY that the functional effect of satiation and maintenance of the concentration of PYY in the plasma the subject occurs.  The cited references teach the claimed composition.  Therefore, the person of ordinary skill in the art would have expected that the composition provides satiation to a subject without substantially changing the concentration of PYY in the plasma of the subject.   
	Merely because a characteristic of a known pharmaceutical compositions comprising PYY is not disclosed in a reference does not make the known pharmaceutical compositions comprising PYY patentable. The new pharmaceutical compositions comprising PYY possesses inherent characteristics which might not be displayed in the cited references.  Clear evidence that the pharmaceutical compositions comprising PYY of the cited prior art does not possess a critical characteristic that is possessed by the claimed pharmaceutical compositions comprising PYY would advance prosecution and might permit allowance of claims to applicants' pharmaceutical compositions comprising PYY.  
Examiner expressly notes that the specification does not provide any clear guidance or evidence that an orally dissolving tablet comprising PYY the claimed dosages (much less dose range about 2.5 µg - 2.5 mg) correlates with the specific functional results of satiation and no substantial change in the concentration of PYY in the plasma the subject.
It is further noted that the instant specification states:  
In one aspect, delivery of PYY(3-36) compositions to the tongue minimizes or eliminates any substantial systemic delivery of PYY(3-36). The term "substantial systemic delivery" refers to blood levels of administered PYY(3-36) or its analogs or variants that exceed the limit of detection, are distinguishable from circulating levels, or cause a significant increase in circulating levels.

Specification at para. [0075].
Thus, per applicants specification, oral delivery of PYY (via and ODT formulation) minimizes or eliminates any substantial systemic delivery of PYY. 
Applicant argues “non-systemic” delivery, but that is not what is claimed.  The claim limitation is “without substantially changing the concentration of PYY in the plasma the subject”.
Examiner reiterates: the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' claimed pharmaceutical composition differs, and if so to what extent, from the pharmaceutical PYY compositions taught by the cited references.  The prior art teaches pharmaceutical compositions comprising PYY, the recited dosages, and formulations of orally dissolving tablets.  The cited art taken as a whole demonstrates a reasonable probability that the claimed pharmaceutical compositions comprising PYY of the prior art is either identical or sufficiently similar to the claimed pharmaceutical compositions comprising PYY that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
The rejection is maintained for at least these reasons and those previously made of record.

Claims 1, 2, 6-10, 15, 19, 20, and 26 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Cowley et al (U.S. 2009/0209461- previously cited) and Schwarz et al. (U.S. 2015/0250856- previously cited), as applied to claims 1, 2, 6, 7, 10, 15, 19, 20, and 26 above, and further in view of Pai (Pharmacotherapy 32:856–868 (2012)- previously cited).  The rejection is maintained from the office action mailed 3/12/2021.
The teachings of Cowley et al and Schwarz et al. are set forth above.  Cowley et al. teach that the therapeutically effective amount of PYY can vary from about 0.01 µg per kilogram (kg) body weight to about 1 g per kg body weight, such as about 1 µg to about 5 mg per kg body weight, or about 5 µg to about 1 mg per kg body weight (para. [0106]).  The term “about” is not expressly defined in the instant specification. 
The references do not expressly recite the dosages of claims 8 and 9.
The reference Pai is being used for the purpose of its teaching that the average body weight of an adult is 70 kg (p. 857, right column).
One of ordinary skill in the art would have been motivated to adjust the weight ratio of the components. The optimization of result effect parameters (dosage, dosage per volume) is obvious as being within the skill of the artisan. Cowley expressly states that the exact dose is readily determined by one of skill in the art based on the potency of the specific compound (such as the PYY polypeptide, or agonist) utilized, the age, weight, sex and physiological condition of the subject (par. [0106]).  The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Accordingly, claims 8 and 9 are rendered obvious.  
Claims 1, 2, 6-10, 15, 19, 20, and 26 are obvious in view of the combination of Cowley et al., Schwarz et al., and Pai.
Response to arguments
Applicant’s rebuttal arguments set forth above also apply to the instant rejection. 
An examiner’s counter arguments set forth above are applicable here as well.

Examiner comment 
Claim 16 appears to be free of the prior art.  The prior art does not expressly teach or suggest a pharmaceutical composition comprising PYY in a dose of about 2.5 ng to about 2.5 mg, and a pharmaceutically acceptable excipient, wherein the pharmaceutically acceptable excipient comprises propylene glycol, potassium sorbate, l-arginine, edetate disodium, monosodium phosphate, and polysorbate 20.  
Examiner expressly notes the claim 16 is drawn to pharmaceutical composition comprising PYY, specific dose range, and a combination of six specific compounds as pharmaceutically acceptable excipients.
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant art
	Reddy et al. (U.S. 2012/0003316- previously cited) teach multi-configured, transmucosal pharmaceutical dosage form and, more particularly, to a pharmaceutical dosage form which has a single monolithic/heterogeneous layer or a plurality of such layers. The dosage form is suitable for the delivery of one or more pharmaceutical compositions via the buccal or sublingual delivery route in a human or animal body (abstract; claims 12 and 70; paras. [0017], [0045], [0079], [0096], [0138]). 
Park et al. (U.S. 2010/0055179) teach compositions and methods for preparing orally disintegrating tablets (ODTs). In one aspect of the present invention, the ODT further contains at least one active pharmaceutical ingredient (API) (abstract).  Specifically, the ODTs contain a high load of API can accommodate up to about 70% w/w of active pharmaceutical ingredient in a unit dosage, while exhibiting the desirable attributes of fast disintegration time, acceptable hardness and friability for push through blister and bottle packages, and acceptable mouth feel.  Id.  The reference teaches an orally dissolving tablet comprising: a) at least one water-insoluble hydrophobic inorganic salt in combination with at least one water-insoluble inorganic salt and b) at least one active pharmaceutical ingredient, wherein, the orally dissolving tablet comprises up to about 70% w/w of active pharmaceutical ingredient in a unit dosage (claim 1).  The tablet can further comprise at least one additive selected from the group consisting of colorants, sweeteners, flavorants, binders, lubricants and mixtures thereof.

	Park et al. (U.S. 2010/0092564- previously cited) teach an improved orally dissolving tablet (ODT) and method of manufacture (abstract).  The improved ODT is prepared by direct compression of a mixture of pharmaceutical excipients including at least one water-insoluble hydrophobic inorganic salt in combination with at least one water-insoluble inorganic salt with less hydrophobicity compared to the water-insoluble hydrophobic inorganic salt component. These components may be formed into granules, and may include other commonly used excipients. The granules are formed into tablets by direct compression, optionally using a lubricant.  Id.  The fast disintegrating tablets prepared using these components exhibit desirable performance properties such as sufficient hardness, low friability, quick disintegration time and good mouth-feel when compared to conventional ODT.  Id. 

Nayak et al. (J Pharm Educ Res 2:21-34 (2011)- previously cited) teach that orally disintegrating tablet (ODTs) has expanded much attention as a preferred alternative to conventional oral dosage form such as tablet and capsules. Recently, ODTs have acquired an important position in the market by overcoming previously encountered administration problems and contributing to extension of patient life, which includes dysphagic, bed ridden, psychic, geriatric and pediatric patients, who have difficulty in swallowing conventional tablets and capsule (abstract). ODTs have the unique property of rapidly disintegrating and/or dissolving and releasing the drug as soon as they come in contact with saliva, thus obviating the requirement of water during administration. Conventional preparation technologies like direct compression, lyophilization, spray drying, molding, phase transition process, melt granulation, sublimation, mass extrusion, etc., have been developed for the production of ODTs. The present review addresses briefly about the current developments in ODT technologies and various leading technologies for their manufacturing.  Id.  ODT dosage forms may be suitable for the oral delivery of drugs such as protein and peptide–based therapeutics that have limited bioavailability when administered by conventional tablets. These products usually degrade rapidly in the stomach. Should next generation drugs predominantly protein or peptide based tablets may no longer be the dominant format for dosing such moieties injections generally are not to tutored for used by patients unless facilitated by sophisticated autoinjectors (p. 31).  The developments of enhanced oral protein delivery technology by ODTs, which may release these drugs in the oral cavity, are very promising for the delivery of high molecular weight protein and peptide.  Id.  ODTs offer numerous significant advantages over conventional dosage forms because of improved efficacy, bioavailability, rapid onset of action, better patient compliance, and acceptance. Pediatric and geriatric patients are primary concerns, as both the groups find these dosage forms convenient to administer as compared to the conventional dosage forms. ODTs can be prepared in several ways and product performance depends upon the drug suitability and excipients selection in the delivery system. Due to the availability of various formulation techniques, good patient compliance and huge potential, several products have already been commercialized. Furthermore, market size and popularity of these dosage forms will surely expand in future.  Id.  

Conclusion
No claims are allowed.  Claims 1, 2, 6-10, 15, 16, 19, 20, and 26 are pending.  
	Claims 1, 2, 6-10, 15, 19, 20, and 26 are rejected.  Claim 16 is objected to.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654